Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 10: Ineligible 
The claim recites a series of steps.  The claim is directed to a process, which is a statutory category of invention (Step 1: YES). 
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of determining an identity of the requesting user based on comparing owner image data found within the data stream of the transaction request to an image database that includes image data of one or more entities, breaking down the data stream of the transaction request into one or more transaction segments based on the identity of the requesting user, wherein each transaction segment is associated with one or more locations in a set of locations associated with the transaction request, the set of locations including the remote location of the requesting user, identifying a set of authorization rules that are applicable to each transaction Step 2A1 – Yes).  
Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional limitation of using a computer to perform the steps.  The processor (computer) in the steps is recited at a high level of generality, i.e. as a generic processor performing a generic computer function of processing data.  This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea (Step 2A2 – No). 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).  As discussed with respect to 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: No). The claim is not patent eligible.  
The analysis above applies to all statutory categories of the invention including claims 1 and 19.  Furthermore, the dependent claims 2-9, and 11-18 do not resolve the issues raised in the independent claim 1.  Accordingly, claims 2-19 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 20150347542), in view of Bhojwami (US 20090210886), Ghafoor (US 20190392318) and Alvis (US 20150049914). 
Regarding claim 1, 10, and 19, Sullivan discloses a method for filtered authorizations for transactions, the method comprising: 
storing information regarding a plurality of authorization rules, each rule specific to one or more locations (Para. 34, ESP, that manages user roles and authorize application process; Access is provided to private cloud; Para. 133, cloud computing; Para. 172, Transaction Browser 323 permits user to filter transactions by user, and allows authorized system user to group transactions together for economic behavior; Para. 203, Rules engine 602, creates rules for the system, including zone rules); 
receiving a transaction request sent by a requesting user at a remote location, the transaction request sent via a cloud-native application (Para. 228, Consumer authenticated, with logon 1014; 1014 authentication check with 1018, and database 1016; Once confirmed, session login 1014 communicates with LSAMLL to a session SAML gateway 1020; Logon 1014, request formatted for transmission to SAML session gateway 1020, Para. 360); 
breaking down the transaction request into one or more transaction segments (Para. 161, 314 captures information with regard to the performance of cloud applications, and the user interface, through ACP and Dashboard, and make information visible to the system user on client device.  Information is made visible by zone;  Zones are created by an authorized user and is defined as predetermined group of computers; Computers can be grouped regionally, by divisions of enterprise, and other type of grouping; Zones can segregate and distinguish segments of a cloud by isolation of environment, system testing, and acceptance; Identifying different physical locations and data centers). 
identifying a set of authorization rules that are applicable to each transaction segment of the received transaction request, wherein the set of authorization rules is identified based on the location associated with each of the set of authorization rules (Para. 162, Monitoring services 314 also permit authorized users to browse cloud server by zone in detailed format and brose transaction list by zone and user-defined criteria); 
filtering results of each transaction segment of the received transaction request based on the respective rule from the identified set of authorization rule (Para. 168, SLO watch and compliance service 318 of 302 permit authorized users to view summary of all SLO violations by individual cloud applications of by zone; SLO watch and compliance 318 permit users to view individual violations for a summary value; Information also visible by zone, which is created by an authorized user, with a zone defined as a predetermined group of computers; SLO watch and 318 allow users to filter violations by zone, user, or predetermined criteria; Para. 172, Transaction browsers 323 allows users to filter by user, zone, etc. Transaction browser 323 allows users to group transactions together for economic data, and compare statistics; Para. 660, Filter applied to data and conditions set). 
and providing the filtered results to the requesting user (Para. 487, Data mart; Para. 665, summary section 7922 to display aggregated filter criteria).
Sullivan fails to disclose a transaction segment associated with one or more locations in a set of locations associated with the transaction request, where the set of location includes the remote location of the requesting user, and a transaction segment that is filtered based on the remote location of the requesting user.  However, Bhojwani teaches that a user may filter a transaction by a specific past transaction as well as where the user performed the transaction and can set for more than one location based on the filtering rule (Para. 76; Fig. 3). 
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Sullivan with the transaction filtering of Bhojwani. Doing so allows the user to filter a transaction based on location while viewing the transaction specific to the user for purposes of security, if a transaction is unrecognizable, and if a transaction is not recognized in to make necessary adjustments.  
Sullivan fails to disclose using a data stream with images in a transaction sale context.  However, Ghafoor teaches that a data stream can be generated through a POS system and be used in transactions (Para. 62) to examine images (Para. 85 & 92).
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Sullivan with the teaching of Ghafoor. Doing so helps examine the timing of each transaction to ensure that the right person making the transaction is making it (Para. 62, Discussing timing). 

It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Sullivan with the user image processing of Alves.  Doing so ensures that the correct individual making the transaction is verified, which increases security of the system. 
Regarding claims 2 and 11, modified Sullivan discloses where the set of authorization rules is identified further based on the identity of requesting user at the remote location (Para. 161, Services 314 capture information to the operations of cloud operations; User interface through ACP and dashboard, make captured information visible to the user on client device; and visible by zone; Zone can be created by user with predetermined group of computers; Can be grouped in various ways; Zones are a means of segregating and grouping, and distinguishing based on the user; Para. 360, ESP allows data ingestion by various vendors, and user locations).
Regarding claims 3 and 12, modified Sullivan discloses where the set of authorization rules is identified further based on the respective location of the respective segment (Para. 162, Monitoring 314 permit users to browse cloud server by zone in detailed format and brose transactions that show cloud applications by zone or other criteria; Service 314 allows users to view activity log; Para. 661, Transactions mart 4402 and Positions mart 4404).
Regarding claims 4 and 13, modified Sullivan discloses sampling at least one of the transaction segments (Para. 161, Zone created user and is a predetermined group of users; Computers grouped regionally, or division or enterprise; Zones can segregate; Para. 245, Developer will create build project for cloud application in the Cloud Application Builder 350, Fig. 3; Builds the cloud application in the cloud application builder; Para. 249, For PROD, and UAT promotion, application deployed in UAT same as PROD based on development).
Regarding claims 5 and 14, modified Sullivan discloses identifying the requesting user based on a digital signature associated with the transaction request (Para. 229, request sent to HTTP server 1022 where processed; 1022 sends to service block 1024; At 1024, determination whether consumer is making a request entitled to receive service.  If so, access granted to ESP 103; Retrieved service transmitted to data line 1032; Para. 337, ESP provides user with ability to designate different groups; User can manipulate data; Users may create data marts with source hierarchy, filters; Para. 421 OCF data source 3681, in 3694, stores data used in check analysis; 3681 enables users to create, configure, search, view, and monitor data)
Regarding claim 6 and 15, modified Sullivan discloses where the transaction request includes a subscription to personally identifying information (PII) (Para. 188, with 412 and 419; Fig. 11-14, Para. 230 with entitlement maps of 1028).
Regarding claims 7 and 16, modified Sullivan discloses aggregating the set of authorization rules into a package associated with the transaction (Para. 319; ESP system with flexibility in linking and aggregating data, with user self-service interface to minimize traditional IT Support for registering data, and developing rules to aggregate data; Para. 662, Data mats for filtering; Fig. 78).
Regarding claims 8 and 17, modified Sullivan discloses where each of the transaction segments is associated with a different set of PII (Para. 273, Audit rules Fig. 23B, at 2300; Fig. 23B, Rules shown in 2302; Different rules for different categories, such as Warn, Error, etc.; At 2306, alert; Para. 307).
Regarding claims 9 and 18, modified Sullivan discloses auditing each transaction segment for compliance to the respective set of applicable rules (Para. 202, Audit trail 608; Para. 203, Rules engine 602 with alert and zone rules; Para. 307, with compliance 318 and individual summary view).
Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that the currently recited claims are not an abstract idea.  Examiner disagrees.  The claims as recited are capable of being performed in the human mind through the use of pen and paper.  
Applicant also notes that the currently recited claims implement a practical application.  Examiner disagrees.  The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Middleton (US 20100192024) discloses a method for detection of anomalies in digital data through images. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691